                            UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

    In re:                                                       Chapter 11

    STEEL CITY POPS HOLDING, LLC, et                             Case No. 19-04687-DSC11
    al. 1 ,
                                                                 (Jointly Administered)
                         Debtors.


        ORDER ON DEBTORS’ MOTION FOR AN ORDER (A) AUTHORIZING
       PROCEDURE FOR THE SALE OF SUBSTANTIALLY ALL ASSETS OF THE
        DEBTORS PURSUANT TO 11 U.S.C. § 363; (B) AUTHORIZING THE
    PROCEDURE FOR ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
     CONTRACTS AND UNEXPIRED LEASES PURSUANT TO 11 U.S.C. § 365; AND
                        (C) FOR RELATED RELIEF

         This matter is before the Court on the Debtors’ Motion (the “First Sale Motion”)

(doc. 89) for an Order (A) authorizing the procedure for the sale of substantially all of the

Debtors’ assets pursuant to 11 U.S.C. § 363; (B) authorizing the procedure for the

assumption and assignment of certain executory contracts and unexpired leases pursuant

to 11 U.S.C. § 365; and (C) for related relief; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of Reference from

the United States District Court for the Northern District of Alabama, dated July 16, 1984,

as amended on July 17, 1984; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235); Steel
City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898). The Debtors’ service
address is: 2821 Central Avenue, Birmingham, Alabama 35209. The Debtors filed a motion for joint administration
which the Court granted.

                                                     Page 1 of 9


Case 19-04687-DSC11                Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26                             Desc
                                     Main Document    Page 1 of 9
of this proceeding and the First Sale Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the Debtors’ notice of the First Sale

Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the

First Sale Motion and having heard the statements in support of the relief requested

therein, and objections thereto, at said hearing before this Court (the “Sale Hearing”);

and this Court having determined that the legal and factual bases set forth in the First

Sale Motion and at the Sale Hearing establish just cause for the relief requested therein

in part; provided that the objections to the First Sale Motion (docs. 113, 116, 119) are

sustained in part and the relief requested in the First Sale Motion is granted in part

consistent with the following:

       THE COURT FURTHER FINDS AND DETERMINES as follows:

       1.     The Court has jurisdiction over these Chapter 11 Cases, the First Sale

Motion, and the proposed sale of the Debtors’ Assets described in the First Sale Motion

[and any supplements or amendments thereto] pursuant to 28 U.S.C. § 157 and § 1334

and the General Order of Reference from the United States District Court for the Northern

District of Alabama, dated July 16, 1984, as amended on July 17, 1984. This matter

constitutes a core proceeding under 28 U.S.C. § 157(b)(2)(A), (N), and (O).

       2.     Venue for these Chapter 11 Cases and the Sale Motion is proper in this

District pursuant to 28 U.S.C. §§ 1408 and 1409.




                                         Page 2 of 9


Case 19-04687-DSC11        Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26            Desc
                             Main Document    Page 2 of 9
       3.     The statutory predicates for the relief sought herein are §§ 105(a), 362,

363, 365, 1107, and 1108 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004,

6006, and other applicable law.

       4.     Proper, timely, adequate, and sufficient notice of the sale proposed in the

First Sale Motion has been or will be provided in accordance with 11 U.S.C. § 102(1) and

§ 363(b) and Bankruptcy Rules 2002, 6004, and 9014, and the Order (doc. 29) previously

entered by this Court, including to all parties to executory contracts and unexpired leases

and to creditors who have asserted or who could assert Liens and Claims. Such notice is

good and sufficient, and appropriate under the particular circumstances, and no other or

further notice of the First Sale Motion, and/or the sale of the Assets shall be required.

       5.     The Debtors shall conduct the sale of Assets in accordance with the

procedures set out in the Debtors’ First Sale Motion including Paragraphs 15-19 of said

Motion as modified herein:

              a. The Debtors shall file a proposed landlord cure schedule (including a

       listed cure amount for each lease to be assigned) with the Court and serve such

       schedule on all landlords listed in the schedule on or before January 31, 2020,

       provided such service shall be deemed perfected by sending the cure schedule via

       overnight courier to counsel whose appearance has been made in this case on

       behalf of landlords or, where no such counsel appearance has been made on

       behalf of a landlord, to the notice address for the landlord as provided in the

       applicable lease;




                                         Page 3 of 9


Case 19-04687-DSC11        Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26           Desc
                             Main Document    Page 3 of 9
            b. The Debtors shall file with the Court the entire Asset Purchase Agreement

     and any Motions to Assume and Assign Leases which the Debtors recommend on

     or before February 7, 2020.

            c. All bids shall be submitted to the Debtors by January 29, 2020, at 5:00

     p.m. (Central Time). The Debtors reserve the right to refuse any and all offers.

     The Debtors, in consultation with the Debtors’ secured creditors and Jim Watkins,

     equity security holder (the “Consulting Parties”), will select the highest and best

     bid and file notice of such highest and best bid with the Court on or before 5:00

     p.m. (Central Time) on January 31, 2020, which said bid shall serve as the Initial

     Accepted Bid at the Auction (to the extent multiple bids are received) at the auction

     outlined in the proceeding sub-paragraph.

            d. In the event multiple bids are received, the Debtors will hold an auction

     on February 6, 2020, beginning at 10:00 a.m. (Central Time), at the offices of

     Benton & Centeno, LLC, in Birmingham, Alabama, in rounds, in consultation with

     the Consulting Parties. The Debtors reserve the right to aggregate bids for assets

     and compare such aggregated bids with other bids for substantially all of the assets

     in determining the then-current best bid. The Debtors may return to an auction

     for any portion of the assets at any time until they have determined and named

     successful bidder(s) for all of the assets. At the end of every round, the Debtors,

     after consultation with their professionals and the Consulting Parties, will declare

     the highest or otherwise best bid(s) at that time for the assets then under

     consideration.


                                       Page 4 of 9


Case 19-04687-DSC11      Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26           Desc
                           Main Document    Page 4 of 9
           e. Upon a determination by the Debtors that no further higher or otherwise

     best bids have been received, the Debtors may conclude the auction. At the

     conclusion of the auction, the Debtors, in consultation with their professionals and

     the Consulting Parties, shall determine which qualified bid(s) is the highest and

     best bid and thus the successful bid(s). The results of the auction shall be filed

     with the Court at the conclusion of the auction. To the extent the winning bid(s)

     encompasses the assumption and assignment of any lease for which the bidder

     has not previously provided the adequate assurance information required herein

     to the landlord of any lease to be assumed and assigned, said bidder(s) shall

     provide such information to said landlord as soon as possible, but in no event later

     than 12:00 Midnight (Central Time) on February 6, 2020.

           f. All objections filed prior to the hearing held on January 22, 2020, to

     consider the Debtors’ First Sale Motion are reserved and may be raised at the

     hearing on approval of the Asset Purchase Agreement and related Motions to

     Assume and Assign Leases.

           g. All parties in interest may further object to the approval of the proposed

     sale, the Asset Purchase Agreement, and related Motions to Assume and Assign

     Leases which shall be filed by the Debtors and for which the Debtors must seek

     court approval. Any such objection shall be filed no later than 12:00 Noon (Central

     Time), on February 11, 2020.

           h. The Debtors and all entities submitting bids shall fully and promptly

     provide to all landlords whose leases are proposed to be assigned to any bidder


                                      Page 5 of 9


Case 19-04687-DSC11     Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26           Desc
                          Main Document    Page 5 of 9
     documents and other information evidencing or relating to such bidder’s ability to

     satisfy the requirements of 11 U.S.C. § 365(b)(1) including, but not limited to,

     documents and other information regarding the bidder’s ability to promptly cure

     lease defaults and adequately assure future performance under a lease to be

     assumed, provided all entities submitting bids that include proposed assumption

     and assignment of leases shall provide said adequate assurance information to the

     landlords of leases proposed to be assumed and assigned by 5:00 p.m. (Central)

     on January 29, 2020, with such information being submitted to counsel whose

     appearance has been made in this case on behalf of landlords; or, where no such

     counsel appearance has been made on behalf of a landlord, to the notice address

     for the landlord as provided in the applicable lease. The providing of such

     documents and information to the pertinent landlords shall be a condition to a

     bidder’s ability to participate in and bid at the Auction. The Debtors and all entities

     submitting bids shall fully and promptly cooperate with other requests for

     information made by any creditor (including landlords) that are reasonably

     necessary to properly consider the sale of the Debtors’ assets and the related lease

     assumptions and assignments. All information provided hereunder shall be

     deemed confidential in nature and shall only be used by the landlords for the sole

     purpose of assessing the bidders’ ability to satisfy the requirements of 11 U.S.C. §

     365(b)(1), and shall not be disclosed by the landlords to any third parties except

     as is reasonably necessary to accomplish this requirement, provided that any third




                                       Page 6 of 9


Case 19-04687-DSC11      Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26             Desc
                           Main Document    Page 6 of 9
      party receiving said information shall also be bound by the confidentiality

      requirements as set forth herein.

             i. The hearing on the Debtors’ motion for approval of proposed sale, and

      the related assumption and assignment of leases as recommended by the Debtors,

      shall take place on February 12, 2020, at 9:30 a.m. (Central Time).

             j. To the extent the “Maturity Date” in either: i) the Final Order Granting in

      Part, and Denying in Part, the Debtors’ Motion for Final Orders Authorizing the

      Debtors’ Motion for Final Orders Authorizing the Debtors to (I) Use Cash Collateral

      and (II) Obtain Post-Petition Financing (doc. 85); or, ii) Second Final DIP Order

      Granting the Debtors’ Second Motion for Interim and Final Orders Authorizing the

      Debtors to (I) Use Cash Collateral and (II) Obtain Post-Petition Financing (doc. 87)

      (collectively, the “DIP Orders”) references a date prior to the date of the hearing

      on Debtors’ request and approval of any proposed sale and related assumption

      and assignment of leases recommended by the Debtors, said Maturity Date as

      defined in the DIP Orders shall be extended until the date of said hearing, February

      12, 2020.

      6.     At the hearing on the motion for approval of proposed sale and assumption

and assignment of executory contracts and unexpired leases, a successful bidder for the

Assets may be approved by the Court, if appropriate. If so, the Debtors and the successful

bidder will be authorized to take such actions and execute such documents as are

necessary to effectuate the sale of the Debtors’ Assets pursuant to the terms and

conditions of the court-approved sale and the related assumptions and assignments. The


                                        Page 7 of 9


Case 19-04687-DSC11       Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26           Desc
                            Main Document    Page 7 of 9
sale and related assumptions and assignments shall be concluded on or before 30 days

after approval of the sale by the Court with the said assumptions and assignments being

effective upon closing of the said sale.

       7.     A reasonable opportunity to object or to be heard has been afforded to all

interested persons and entities with respect to the First Sale Motion and the relief

requested therein, and third parties have the right to submit higher or otherwise better

offers for all or any portion of the Sale of the Assets at the Auction in accordance with

the bidding procedures set forth in the Debtors’ First Sale Motion, and as approved by

this Court.

       THEREFORE, after due deliberation and sufficient cause appearing therefore, IT

IS HEREBY ORDERED, ADJUDGED and DECREED that the Debtors’ First Sale Motion

(doc. 89) is granted in part as set forth therein and as modified herein, and the

objections to the First Sale Motion (docs. 113, 116, 119) are sustained in part.



       Dated: January 24, 2020
       Birmingham, Alabama


                                                    /s/ D. Sims Crawford
                                                    D. SIMS CRAWFORD
                                                    United States Bankruptcy Judge




                                           Page 8 of 9


Case 19-04687-DSC11        Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26          Desc
                             Main Document    Page 8 of 9
Prepared by:

Harry P. Long
The Law Offices of Harry P. Long, LLC
P. O. Box 1468
Anniston, AL 36202
Phone: (256) 237-3266
Fax: (256) 237-3268
Email: hlonglegal8@gmail.com

Co-Counsel to the Debtors




                                        Page 9 of 9


Case 19-04687-DSC11         Doc 124 Filed 01/24/20 Entered 01/24/20 16:11:26   Desc
                              Main Document    Page 9 of 9
